      Case 1:21-cv-00287-KWR-KRS Document 48 Filed 09/16/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MICHAEL MAES, PERSONAL REPRESENTATIVE
OF THE ESTATE OF MICHAEL MAES, JR.,
DECEASED,

              Plaintiff,

vs.                                                         Case No. 1:21-cv-00287-KWR-KRS


NEW MEXICO CORRECTIONS DEPARTMENT, et al.,

              Defendants.

ORDER GRANTING STIPULATED MOTION TO DISMISS CASE WITH PREJUDICE

       THIS MATTER having come before the Court on the parties’ Stipulated Motion to

Dismiss Case with Prejudice, the Court being fully advised in the premises, finds that the Motion

is WELL-TAKEN and is hereby GRANTED.

       IT IS THEREFORE ORDERED that the above captioned matter is DISMISSED

WITH PREJUDICE. Each party will bear its own costs and attorney fees.

       IT IS SO ORDERED.



                                                    _________________________________
                                                    KEA W. RIGGS
                                                    UNITED STATES DISTRICT JUDGE

Submitted:

/s/Frances Crockett Carpenter
LAW OFFICE OF FRANCES CROCKETT
Frances C. Carpenter
925 Luna Circle NW
Albuquerque, NM 87102
Phone (505) 314-8884, Fax: (505) 835-5658
Email: frances@francescrockettlaw.com
Attorney for Plaintiff
                                                1
      Case 1:21-cv-00287-KWR-KRS Document 48 Filed 09/16/21 Page 2 of 2




/s/ Debra J. Moulton (via e-mail 9/15/21)
Debra J. Moulton
Kennedy, Moulton & Wells, P.C.
2201 San Pedro, NE, Bldg. 3, Suite 200
Albuquerque, NM 87110-4133
(505) 884-7887
dmoulton@kmwpc.com
Attorneys for Defendant NMCD


/s/ Michael S. Jahner (via e-mail 9/15/21)
Michael S. Jahner
YLAW, P.C.
4908 Alameda Blvd. N.E.
Albuquerque, NM 87113
(505) 266-3995
mjahner@ylawfirm.com
Attorneys for Defendant The GEO
Group, Inc.




                                             2
